DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190146146 A1 to Nakajima.
Regarding Claim 1. Nakajima discloses an electronic equipment comprising: a liquid crystal panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion (See Fig. 5 polarizer 211); and a detection element superposed on the liquid crystal panel (para 28) and the polarizer to detect infrared rays through the liquid crystal panel and the polarizer (See Fig. 5 and para 28). 
Regarding Claim 13. Nakajima discloses an electronic equipment comprising: a liquid crystal panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion (See Fig. 5 polarizer 211); a detection element superposed on the liquid crystal panel (para 28) and the polarizer to detect infrared rays through the liquid crystal panel and the polarizer (See Fig. 5 and para 28); a light guide opposed to the liquid crystal panel (See Fig. 5 light guide plate 11); and a frame (See Fig. 5 edge part 3), wherein the detection element is located between the light guide and the frame (para 28). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 1 in view of US 20180307270 A1 to Pantel et al.
Regarding Claim 2. As stated above Nakajima discloses all the limitations of base claim 1.
Nakajima does not specifically disclose a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer.
However, Pantel discloses a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer (at least Fig. 1 para 60). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer.
Regarding Claim 3. Nakajima further discloses a light guide having a main surface opposed to the liquid crystal panel and an opening corresponding to one of a notch and a through hole (See Fig. 5 light guide plate 11), wherein the detection element and the projection element are provided in the opening (para 28). 
Regarding Claim 11. Nakajima further discloses a camera superposed on the liquid crystal panel and the polarizer to receive light through the liquid crystal panel and the polarizer, wherein the camera is provided in the opening (para 28). 
Claims 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Pantel as applied to claim 2 in view of US 20130258234 A1 to Park et al.
Regarding Claim 4. As stated above Nakajima and Pantel disclose all the limitations of base claim 2.
Nakajima further discloses a first substrate (Fig. 5 substrate 302); a second substrate (Fig. 5 substrate 301).
Nakajima and Pantel do not specifically disclose that a liquid crystal layer held between the first substrate and the second substrate; and a sealant which bonds the first substrate and the second substrate, and seals the liquid crystal layer, and the detection element and the projection element are located inside an inner end of the sealant in planar view.
However, Park discloses a liquid crystal layer held between the first substrate and the second substrate (para 15); and a sealant which bonds the first substrate and the second substrate (Fig. 4 seal 301f), and seals the liquid crystal layer (See at least Fig. 4), and the detection element and the projection element are located inside an inner end of the sealant in planar view (at least Fig. 1 and Fig. 4). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a liquid crystal layer held between the first substrate and the second substrate; and a sealant which bonds the first substrate and the second substrate, and seals the liquid crystal layer, and the detection element and the projection element are located inside an inner end of the sealant in planar view.
Regarding Claim 5. Park further discloses the liquid crystal panel includes a light-shielding layer (Fig. 4 black matrix 301k), and the light-shielding layer is not provided in an area superposed on the detection element and the projection element (See Fig. 4). 
Regarding Claim 6. Park further discloses that in an area superposed on the detection element and the projection element, the liquid crystal panel includes: a first transparent wiring line; a second transparent wiring line supplied with a signal other than a signal supplied to the first transparent wiring line (para 84); a switching element electrically connected to the first transparent wiring line and the second transparent wiring line (para 84); a first transparent electrode electrically connected to the switching element (para 84); and a second transparent electrode opposed to the first transparent electrode (para 84). 
Regarding Claim 7. Park further discloses the switching element includes a transparent semiconductor layer (para 84). 
Regarding Claim 9. Park further discloses the liquid crystal panel is configured to form a liquid crystal lens in an area superposed on the detection element and the projection element (para 60). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Pantel as applied to claim 2 in view of US 20090102763 A1 to Border et al.
Regarding Claim 10. As stated above Nakajima and Pantel discloses all the limitations of base claim 2.
Nakajima and Pantel do not specifically disclose that the liquid crystal panel includes a diffractive optical element in an area superposed on the projection element.

Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the liquid crystal panel includes a diffractive optical element in an area superposed on the projection element.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 13 in view of US 20180307270 A1 to Pantel et al.
Regarding Claim 14. As stated above Nakajima discloses all the limitations of base claim 13.
Nakajima further discloses disposing a component located between the light guide and the frame (para 28).
Nakajima does not specifically disclose a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer, wherein the projection element is located between the light guide and the frame.
However, Pantel discloses a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer (at least Fig. 1 para 60). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a projection element superposed on the liquid .
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Pantel as applied to claim 2 in view of US 20130258234 A1 to Park et al.
Regarding Claim 15. Nakajima discloses a display device comprising: a liquid crystal panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion(See Fig. 5 polarizer 211); a light guide having a main surface opposed to the liquid crystal panel (See Fig. 5 light guide plate 11) and an opening corresponding to one of a notch and a through hole (See Fig. 5 opening 4), wherein the display portion includes a first area and a second area which are superposed on the opening (See Fig. 5).
Nakajima does not specifically disclose that the liquid crystal panel includes a color filter layer provided in the second area, and the color filter layer is not provided in the first area.
However, Park discloses the liquid crystal panel includes a color filter layer provided in the second area, and the color filter layer is not provided in the first area (See at least Fig. 4 and para 86). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a liquid crystal layer held between the first substrate and the second substrate; and a sealant which bonds the first substrate and the second substrate, and seals the liquid crystal layer, and the detection element and the projection element are located inside an inner end of the sealant in planar view.
Regarding Claim 16. Park further discloses the liquid crystal panel includes a light- shielding layer provided in the second area, and the light-shielding layer is not provided in the first area (See Fig. 4)
Regarding Claim 17. Park further discloses that in the second area, the liquid crystal panel includes: a first transparent wiring line; a second transparent wiring line supplied with a signal other than a signal supplied to the first transparent wiring line (para 84); a switching element electrically connected to the first transparent wiring line and the second transparent wiring line (para 84); a first transparent electrode electrically connected to the switching element (para 84); and a second transparent electrode opposed to the first transparent electrode (para 84). 
Regarding Claim 18. Park further discloses the liquid crystal panel includes: a first metal wiring line electrically connected to the first transparent wiring line (para 84); and a second metal wiring line electrically connected to the second transparent wiring line (para 84).
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871